UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6529



JOHN EDWARD KUPLEN,

                                                Plaintiff - Appellant,

          versus


RICHARD FRANKLIN; VAN FRIZZELLE; DONNA JOHN-
SON; BETTY BAIN; LIEUTENANT KING; CAPTAIN
PARKER; SUPERINTENDENT MCDADE; FRED B. MURCHI-
SON; FINESSE COUCH; J. A. DOBBEN; SERGEANT
ROBERTS,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-98-713-5-BR)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


John Edward Kuplen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Edward Kuplen appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint and

denying his Fed. R. Civ. P. 59(e) motion.     We have reviewed the

record and the district’s opinion and orders and find no reversible

error.   On appeal, Kuplen claims that the district court erred by

failing to address due process and access to the courts claims

raised in his complaint.   We find that, because these claims are

subsumed by the retaliation claim, the court implicitly found them

without merit.   We also find that the court did not err in denying

Kuplen’s Fed. R. Civ. P. 59(e) motion.   Accordingly, we affirm on

the reasoning of the district court.   See Kuplen v. Franklin, No.

CA-98-713-5-BR (E.D.N.C. Feb. 1 & Mar. 9, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2